Exhibit 10.8

 

FIRST AMENDMENT TO MASTER EXCHANGE AGREEMENT

 

THIS FIRST AMENDMENT is dated as of April 30, 2018 (this “Amendment”), and
amends in part that certain Master Exchange Agreement, as amended and restated
on January 18, 2018 with effect as of January 12, 2018 (the “Agreement”), by and
among GWG HOLDINGS, INC., a Delaware corporation (“GWG”), GWG LIFE, LLC, a
Delaware limited liability company and wholly owned Subsidiary of GWG, THE
BENEFICIENT COMPANY GROUP, L.P., a Delaware limited partnership, MHT FINANCIAL
SPV, LLC, a Delaware limited liability company and wholly owned subsidiary of
MHT Financial, L.L.C., and each of the EXCHANGE TRUSTS that is a party to the
Agreement (the “Seller Trusts”), and as agreed to and accepted by Murray T.
Holland and Jeffrey S. Hinkle as trust advisors to the Seller Trusts.
Capitalized terms used but not defined herein shall have the meanings assigned
to such terms in the Agreement.

 

WITNESSETH:

 

WHEREAS, the parties have entered into the Agreement; and

 

WHEREAS, pursuant to and in accordance with Section 11.10 of the Agreement, the
parties wish to amend the Agreement as set forth in this Amendment.

 

NOW, THEREFORE, in consideration of the rights and obligations contained herein,
and for other good and valuable consideration, the adequacy of which is hereby
acknowledged, the parties agree as follows:

 

Section 1. Amendment to the Agreement.

 

(a) Section 8.1 of the Agreement is hereby amended by deleting the following
parenthetical in the sixth line as follows: “(and in any event on or prior to
April 30, 2018).”

 

(b) Section 10.1(b)(i) of the Agreement is hereby deleted in its entirety and
replaced with the following:

 

“if any of the conditions set forth in Article IX shall not have been, or if it
becomes apparent that any of such conditions will not be, fulfilled by June 30,
2018; provided that the right to terminate this Agreement pursuant to this
Section 10.1(b)(i) shall not be available to a party whose failure to perform
any of its material obligations under this Agreement has been the primary cause
of, or primarily resulted in, such failure; or”

 

(c) All other terms and provisions of the Agreement are hereby ratified in full
and incorporated by reference herein.

 

Section 2. No Third Party Beneficiary. This Amendment shall be binding upon and
inure solely to the benefit of the parties hereto and their permitted assigns
and nothing herein, express or implied, is intended to or shall confer upon any
other Person, any legal or equitable right, benefit or remedy of any nature
whatsoever, including, without limitation, any rights of employment for any
specified period, under or by reason of this Agreement.

 

Section 3. Entire Agreement. This Amendment constitutes the entire agreement of
the parties hereto with respect to the subject matter hereof and supersedes all
prior agreements and undertakings, both written and oral, among the parties with
respect to the subject matter hereof. Except as amended by this Amendment, the
Agreement shall continue in full force and effect.

 

Section 4. Counterparts. This Amendment may be executed in counterparts (and
delivered by facsimile or electronic transmission), each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.

 

Section 5. Governing Law. This Amendment, and all claims or causes of action
based upon, arising out of, or related to this Amendment or the transactions
contemplated hereby, shall be governed by, and construed in accordance with, the
Laws of the State of Delaware, without giving effect to principles or rules of
conflict of laws to the extent such principles or rules would require or permit
the application of Laws of another jurisdiction.

 

[Signature Page Follows]

 

1

 

 

IN WITNESS WHEREOF the parties have hereunto caused this Amendment to be duly
executed as of the date first set forth above.

 

  GWG HOLDINGS, INC.       By: /s/ Jon Sabes   Name: Jon Sabes   Title: Chief
Executive Officer

 

  GWG LIFE, LLC       By: /s/ Jon Sabes   Name: Jon Sabes   Title: Chief
Executive Officer

 

[Signature Page to Amendment to Master Exchange Agreement]

 

 

 

 

IN WITNESS WHEREOF the parties have hereunto caused this Amendment to be duly
executed as of the date first set forth above.

 

  THE BENEFICIENT COMPANY GROUP, L.P.      

By:

/s/ Brad Heppner

  Name: Brad Heppner   Title: Chief Executive Officer       MHT FINANCIAL SPV,
LLC       By: /s/ Murray T. Holland   Name: Murray T. Holland   Title: Manager  
    THE LT-1 EXCHANGE TRUST,       By: DELAWARE TRUST COMPANY, not in its
individual capacity but solely as Trustee       By: /s/ Alan R. Halpern   Name:
Alan R. Halpern   Title: Vice President

 

  THE LT-2 EXCHANGE TRUST,       By: DELAWARE TRUST COMPANY, not in its
individual capacity but solely as Trustee       By: /s/ Alan R. Halpern   Name:
Alan R. Halpern   Title: Vice President

 

[Signature Page to Amendment to Master Exchange Agreement]

 

 

 

 

 

IN WITNESS WHEREOF the parties have hereunto caused this Amendment to be duly
executed as of the date first set forth above.

 



  THE LT-3 EXCHANGE TRUST,       By: DELAWARE TRUST COMPANY, not in its
individual capacity but solely as Trustee       By: /s/ Alan R. Halpern   Name:
Alan R. Halpern   Title: Vice President

 

  THE LT-4 EXCHANGE TRUST,       By: DELAWARE TRUST COMPANY, not in its
individual capacity but solely as Trustee       By: /s/ Alan R. Halpern   Name:
Alan R. Halpern   Title: Vice President       THE LT-5 EXCHANGE TRUST,       By:
DELAWARE TRUST COMPANY, not in its individual capacity but solely as Trustee    
  By: /s/ Alan R. Halpern   Name: Alan R. Halpern   Title: Vice President

 

  THE LT-6 EXCHANGE TRUST,       By: DELAWARE TRUST COMPANY, not in its
individual capacity but solely as Trustee       By: /s/ Alan R. Halpern   Name:
Alan R. Halpern   Title: Vice President

 

[Signature Page to Amendment to Master Exchange Agreement]

 

 

 

 

IN WITNESS WHEREOF the parties have hereunto caused this Amendment to be duly
executed as of the date first set forth above.

 

  THE LT-7 EXCHANGE TRUST,       By: DELAWARE TRUST COMPANY, not in its
individual capacity but solely as Trustee       By: /s/ Alan R. Halpern   Name:
Alan R. Halpern   Title: Vice President

 

  THE LT-8 EXCHANGE TRUST,       By: DELAWARE TRUST COMPANY, not in its
individual capacity but solely as Trustee       By: /s/ Alan R. Halpern   Name:
Alan R. Halpern   Title: Vice President

 

  MURRAY T. HOLLAND, as Trust Advisor       /s/ Murray T. Holland

 

  JEFFREY S. HINKLE, as Trust Advisor       /s/ Jeffrey S. Hinkle

 

[Signature Page to Amendment to Master Exchange Agreement]

 

 

 